Citation Nr: 0716444	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  05-11 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a back disorder (originally claimed as a backache).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.S.




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1975 to 
December 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Board notes that in her April 2005 substantive appeal, 
the veteran indicated that she wanted to testify at a hearing 
at the RO before a Veterans Law Judge (hereinafter referred 
to as a "Board hearing") but, in another signed statement 
dated that month, she requested a personal hearing at the RO 
that was conducted in July 2005.  According to a March 2006 
report of contact, a RO representative talked with the 
veteran by telephone who confirmed that she did not want a 
Board hearing.  As such, the Board is of the opinion that all 
due process requirements were met regarding the veteran's 
hearing request.  


FINDINGS OF FACT

1.	An April 1982 RO decision denied the veteran's claim for 
service connection for a backache on the basis that 
there was no objective evidence of residual disability 
from an isolated in service incident.  In an April 1982 
letter, the RO notified the veteran of its determination 
and her appellate rights, but she did not appeal the 
RO's decision.

2.	The evidence added to the record since the April 1982 
decision that denied the veteran's claim for service 
connection for a backache is cumulative and redundant 
and does not raise a reasonable possibility of 
substantiating the claim for service connection for a 
back disorder.


CONCLUSION OF LAW

The April 1982 RO decision that denied the veteran's claim 
for service connection for a backache is final, and new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for a back disorder 
(originally claimed as a backache).  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In an April 
2006 letter, the RO provided the veteran with notice 
consistent with the Court's holding in Dingess/Hartman.  
However, as the appellant's request to reopen her previously 
denied claim for service connection is being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
her.  As set forth herein, no additional notice or 
development is indicated in the appellant's claim. 

In an August 2003 letter, issued prior to the February 2004 
rating decision, and in an April 2005 letter, the RO informed 
the appellant of its duty to assist her in substantiating her 
claim under the VCAA, and the effect of this duty upon her 
claim.  We therefore conclude that appropriate notice has 
been given in this case.  

Also, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  In the present case, the veteran was 
notified of the evidence and information necessary to reopen 
the claim for service connection for a backache in the April 
2005 letter.

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board notes that, in July 
2005, the veteran testified that she was treated at the 
Bremerhaven Army Hospital in Germany in October 1978.  
However, in a January 2006 response to the RO's inquiry, the 
National Personnel Records Center (NPRC) said no records were 
located regarding the veteran.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. New  and Material Evidence

In an April 1982 decision, the RO denied the veteran's claim 
for service connection for a backache.  The RO determined 
that the veteran's backache in service was acute and 
transitory and left no residual disability.  The veteran was 
notified of the RO's determination in an April 1982 letter 
and did not appeal the decision.

The evidence of record at the time of the April 1982 RO 
decision that denied the veteran's claim for service 
connection for a backache included the veteran's service 
medical records.  The records reflect that, in October 1978, 
the veteran was seen in the emergency room for complaints of 
right lower back pain since earlier in the day, with no prior 
pain.  It was noted that she was four months pregnant.  She 
had pain with standing or lying, with no radiation or known 
reason for the pain.  Upon examination, the assessment was 
choleycystitis versus ovarian torsion; the examiner discussed 
the case with the obstetrician who would follow up, and 
doubted torsion.  The medical plan was to "Admit Med"-
evidently indicating that the veteran was admitted to the 
medical service and an obstetrical consultation was 
requested.  A discharge examination report is not of record.

Other medical records, including some dated in 1977 fail to 
reveal any evidence of chronic back pathology.  At the time 
of the complaints of back pain in 1978, she denied a history 
of pain and had no incident that she was aware of that caused 
back pain.

Medical records, dated from February 1979 to April 1981, 
reflect the veteran's treatment as the wife of a service 
member, at the United States Army Hospital in Bremerhaven, 
and at the United States Air Force Hospital at  Malmstrom Air 
Force Base in Montana.  The records are not referable to 
complaints or diagnosis of, or treatment for, a backache.  

Private medical records, dated during May and June 1981, do 
not address any complaint or diagnosis of back pain.

Also of evidence at the time of the RO's April 1982 decision 
was a March 1982 VA examination report.  The report indicates 
that the veteran had no history of any acute or surgical or 
medical conditions and was not hospitalized during her 
military service.  She complained of discomfort in the low 
back region.  On examination, her posture and gait were 
normal, and her spine was straight.  There was some 
flattening of the lumbar curve, but spinal motion was not 
restricted.  She was able to reach the floor with her 
fingertips without any discomfort.  Lateral bending to the 
right and left showed complete range of motion, as did her 
extremities.  X-rays of the lumbosacral spine taken at the 
time showed normal lordotic curvature with no fracture or 
subluxation.  Disc spaces were not remarkable.  No 
degenerative changes were present.  The apophyseal and 
sacroiliac joints appeared clear.  The radiological 
conclusion was no significant bone changes noted within the 
lumbosacral vertebra.  The clinical diagnosis was strain of 
low back muscles of undetermined cause.

The April 1982 RO decision was final based upon the evidence 
then of record.  38 U.S.C.A. § 7105.  However, a claim will 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the 
Board must look at all the evidence submitted since the April 
1982 RO decision, which was the last final adjudication that 
disallowed the appellant's claim.

Changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen her current 
claim was filed in July 2003, the regulations in effect since 
August 29, 2001 are for application.  Those new provisions 
provide that new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, in Hodge v. West, the Federal 
Circuit stressed that under the regulation new evidence could 
be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 155 F.3d. 1356, 1363, (Fed. Cir. 
1998).

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

In this case, as discussed above, an application to reopen 
the appellant's previously denied claim was received by the 
RO in July 2003.  The evidence added to the record since the 
April 1982 RO decision that denied her claim for service 
connection for a backache includes private medical records, 
dated from 2001 to 2005, and the veteran's and her former 
husband's oral and written statements in support of her 
claim.  

The private medical records include a July 2001 office record 
reflecting the veteran's complaint of severe low back pain 
after a May 2001 surgical procedure.  Results of a computed 
tomography (CT) scan of her lumbosacral spine taken in August 
2001 included grade I anterior spondylolisthesis at the L5-S1 
level due to spondylolysis from L5 pars fracture.  

October 2001 private medical records reveal that the veteran 
variously reported a long history, and an approximately 25-
year history, of low back pain that worsened in May 2001 
after unrelated surgery.  In December 2001, she was reported 
to have a waxing waning course of low back pain over many 
years.  

A July 2003 neurological evaluation reflects the veteran's 
report of a 26 to 27 history of progressive low back pain 
without leg symtoms.  The diagnosis was progressive low back 
pain due to L5-S1 lysis with progressive listhesis.  In 
August 2003, she underwent a lumbar fusion and decompression.  

In an April 2004 signed statement, K.S., the veteran's 
husband from September 1977 to December 2003, said that in 
November 1977 she fell off a loading dock and landed on her 
buttocks.  He indicated that she was exposed to hard physical 
labor in her work with a mobile radar unit that, with her 
fall, could have caused her back pain.  K.S. said that 
several months after the veteran's fall, she became pregnant 
and subsequently complained of back pain.  After her 
discharge, he said that her back pain increased and became 
disabling.    

March 2005 private medical records indicate that the 
veteran's diagnosis was lumbar stenosis at the area above the 
prior fusion and she underwent re-exploration of the right L4 
and L5 for decompression.  In May 2005, she was diagnosed 
with progressive right L5 radiculopathy due to lateral 
recessed stenosis right L4-5 (adjacent level disease).  A 
June 2005 record includes a diagnostic impression of 
symptomatic lumbosacral degenerative disk disease status post 
L5-S1 fusion in 2003 and microdiskectomy in March 2003, and 
persistent low back pain relative to instability at L4-5.

Such evidence is new in the sense that it has not previously 
been before the VA. However, it is essentially cumulative in 
nature in that it continues to show no more than ongoing 
treatment for a back disorder.  It does not correct the 
deficits in the evidence at the time of the RO's decision in 
April 1982, nor does it otherwise raise a reasonable 
possibility of substantiating the claim.  Indeed, the record 
remains negative for any competent medical evidence of a 
nexus between the veteran's service and her current 
lumbosacral degenerative disk disease status post L5-S1 
fusion and persistent low back pain.

During her July 2005 personal hearing at the RO, and in her 
written statements in support of her claim, the veteran said 
she did a lot of heavy lifting while assigned to a mobile 
radar unit in service in 1977.  She said that in November 
1977, she fell several feet off a loading dock, but denied 
having immediate pain and saw a doctor at her supervisor's 
suggestion.  K.S. testified that he was not present when the 
veteran fell.  

Further, the veteran said she was hospitalized once for four 
or five days after she developed severe lower back pain.  A 
doctor or medic sent her to the hospital to be examined by a 
physician.  K.S. said he saw her at the hospital when she was 
treated for her back problem.  After discharge, she said that 
she had problems with her back that she treated with 
Ibuprofen, heat, ice, and rest.  Her first medical treatment 
for a back problem was in 2001.  She testified that Dr. T., 
her neurosurgeon, said her condition developed over two or 
three decades, and she denied that her backache was due to 
pregnancy because it continued after her child was born.  The 
veteran identified J.M. and V.S. as squadron members who 
witnessed her fall in service.  However, in a January 2006 
response to the RO's inquiry to review the veteran's 
administrative file for information regarding these men, the 
NPRC said that there was no information in the veteran's 
records to identify J.M. or V.S.

Even assuming, arguendo, that the appellant's claim for 
service connection for a back disorder were to be reopened 
and considered on the merits, the claim would still fail.

Pursuant to 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006), a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  Even if there is no record of 
arthritis in service, its incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year after service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 206)); 38 C.F.R. §§ 3.307, 
3.309 (2006).  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

Although the evidence shows that the veteran currently has 
symptomatic lumbosacral degenerative disk disease status post 
L5-S1 fusion in 2003 and microdiskectomy in March 2005 with 
persistent low back pain, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, although 
she complained of low back pain in October 1978, there is no 
evidence in the service medical records of any diagnosed low 
back disorder or treatment for back trauma.  Moreover, on VA 
examination in March 1982, more than three years after her 
discharge, the veteran denied hospitalization during military 
service, and clinical findings included normal posture and 
gait and a straight spine with unrestricted motion.  The VA 
examiner diagnosed strain of low back muscles of undetermined 
cause.

Here, as was the case at time of the RO's 1982 decision, the 
medical evidence fails to demonstrate that the veteran has a 
back disorder as a result of active military service.  There 
is no objective evidence of any fall and back injury in 1977.

In addition, and contrary to the veteran's assertions 
(including in her April 2005 written statement), she does not 
meet the burden of presenting evidence as to medical cause 
and effect, or a diagnosis, merely by presenting her own 
statements, because as a layperson she is not competent to 
offer medical opinions.  The Court has made this clear in 
numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  There is no evidence showing, 
and the veteran does not assert, that she has had sufficient 
medical training to provide competent medical evidence as to 
the etiology of her claimed back disorder.  Here, the veteran 
has not submitted any medical opinion or other medical 
evidence that adequately supports her claim.  The evidence 
now of record fails to show that the veteran currently has a 
back disorder related to service.  Thus, this claim would, 
even if reopened, be denied.  38 U.S.C.A. §§ 1131, 5107(a); 
38 C.F.R. § 3.303, 3.304 (2006).

Consequently, the Board finds that the evidence received 
since the April 1982 RO decision that denied the veteran's 
claim for service connection for a back disorder (originally 
claimed as a backache) is cumulative of the evidence 
previously considered by the RO and does not raise a 
reasonable possibility of substantiating the claim to warrant 
reconsideration of the merits of the claim on appeal.  As the 
evidence received since the April 1982 decision that denied 
entitlement to service connection for a backache is not new 
and material, it follows that the claim for service 
connection for a back disorder (originally claimed as a 
backache) may not be reopened.



	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for a back disorder 
(originally claimed as a backache) is not reopened, and the 
appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


